ACCEPTED
                                                                                        06-14-00233-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                   1/23/2015 4:02:16 PM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                               No. 06-14-00233-CR

TRAVIS SHANE BROWN                     §            IN THE SIXTH DISTRICT
                                                                 FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
V.                                     §            COURT OF1/26/2015
                                                              APPEALS 4:02:16 PM
                                                                DEBBIE AUTREY
THE STATE OF TEXAS                     §            AT TEXARKANA,   Clerk
                                                                       TEXAS


                           ON APPEAL FROM
                    CRIMINAL DISTRICT COURT NO. 3
                      OF DALLAS COUNTY, TEXAS
                        IN CAUSE NO. F14-18343-J


          MOTION TO WITHDRAW AS COUNSEL ON APPEAL

TO THE HONORABLE JUDGES OF SAID COURT:
      COMES NOW the undersigned attorney, and respectfully requests that she
be discharged as the attorney of record for the Appellant. In support of this motion
the undersigned attorney would show the Court the following:
                                            I.
      The Appellate Division of the Dallas County Public Defender’s Office was
appointed by the trial court to represent Appellant in the appeal of this conviction.
The undersigned attorney is the attorney assigned to the case.
                                           II.
      After a full review of the record in this cause, the undersigned attorney is of
the opinion that there are no arguable points of error or issues upon which an
appeal can be predicated. The undersigned attorney has filed an Anders brief with
this Court in support of this motion to withdraw.
                                           III.
      The undersigned attorney has informed Appellant that, in her professional
opinion, the appeal is without merit. The undersigned attorney has also explained
that Appellant has the right to review the record and file a pro se brief if he so
desires and has sent Appellant a copy of the record. Appellant has also been
informed by the undersigned attorney that he may request an extension of time
from this Honorable Court to file a pro se brief if he so desires.
                                         IV.
      Appellant’s last known address is:
             Travis Shane Brown
             TDCJ #01958914
             Hutchins State Jail
             1500 East Langdon Road
             Dallas, Texas 75241


      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney prays
that this Court will grant this Motion to Withdraw as Counsel on Appeal in the
above entitled and numbered cause.
                                               Respectfully submitted,

                                               Lynn Richardson
                                               Chief Public Defender


                                               /s/ Julie Woods
                                               Julie Woods
                                               Assistant Public Defender
                                               State Bar No. 24046173
                                               Frank Crowley Courts Building
                                               133 N. Riverfront Blvd., LB-2
                                               Dallas, Texas 75207-4399
                                               (214) 653-3550 (telephone)
                                               (214) 875-2363 (fax)
                                               Julie.Woods@dallascounty.org
                                           2
                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion was served on the
Dallas County Criminal District Attorney’s Office (Appellate Section), 133 N.
Riverfront Blvd., LB-19, 10th Floor, Dallas, Texas 75207, by eServe on January
23, 2015.


                                           /s/ Julie Woods
                                           Julie Woods




                                       3